Citation Nr: 1523747	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis.  

2. Entitlement to service connection for a liver disorder, to include as secondary to service-connected cervical lymphadenitis.  

3. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected cervical lymphadenitis.  

4. Entitlement to service connection for a heart/aorta disability, to include as secondary to service-connected cervical lymphadenitis.  

5. Entitlement to a rating in excess of 0 percent for service-connected cervical lymphadenitis (also claimed as anemia).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967, and had periods of active duty for training (ACDUTRA) from August 11, 1963, to August 24, 1963, from August 8, 1964, to September 9, 1964, and from May 13, 1968 to May 20, 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran waived initial RO consideration of any additional evidence submitted during or following the hearing.  

The October 2011 rating decision on appeal reopened the claim of service connection for arthritis of the cervical spine, to include as secondary to service-connected lymphadenitis, and addressed it on the merits.  Notwithstanding, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1. An unappealed April 2010 rating decision denied service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis, based essentially on findings that arthritis of the cervical spine was not manifested in service, or shown to be related to his service or the service-connected cervical lymphadenopathy (also claimed as anemia); new and material evidence was not received within the year following that denial.  

2. The evidence received since the April 2010 rating decision is cumulative of evidence previously submitted; does not relate to an unestablished fact necessary to substantiate the claim of service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis (also claimed as anemia); and does not raise a reasonable possibility of substantiating such claim.  

3. The Veteran is not shown to have a liver disorder.  

4. The Veteran is not shown to have a kidney disorder.  

5. A heart/aorta disability, including thoracic aortic aneurysm, is not shown to have had onset during service, and the Veteran's current heart/aorta disability, first shown after service, is not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by his service-connected cervical lymphadenitis (claimed as anemia).  

6. Throughout the appeal period, the Veteran's service-connected cervical lymphadenitis is not shown to have been manifested by active lymphadenitis or residuals of lymphadenitis manifested by more than asymptomatic anemia with hemoglobin of 10gm/100ml or less; anemia with hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches is not shown.  

CONCLUSIONS OF LAW

1. The April 2010 rating decision denying service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2. New and material evidence has not been received, and the claim of service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis (also claimed as anemia), may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3. The criteria for service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

4. The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

5. The criteria for service connection for a heart/aorta disability, including thoracic aortic aneurysm, including as secondary to service-connected cervical lymphadenitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

6. Throughout the appeal period, a rating in excess of 0 percent is not warranted for the Veteran's service-connected cervical lymphadenitis (also claimed as anemia).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.88c, 4.89, 4.117 Diagnostic Codes (Codes) 7700, 7710 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in September 2010, VA provided the Veteran Kent compliant notice.  

Regarding the claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In September 2010, April 2011, and August 2011 correspondence, VA notified the Veteran of the information needed to substantiate his claims of service connection for a liver disorder, a kidney disorder, and a heart/aorta disability, to include as secondary to service-connected cervical lymphadenitis; and his claim for a rating in excess of 0 percent for service-connected cervical lymphadenitis (also claimed as anemia).  The September 2010, April 2011, and August 2011 correspondence included notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2014 hearing, the undersigned discussed what was needed to substantiate the service connection and increased rating claims, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Regarding the claim to reopen, the Board observes that in such claims VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  However, an examination in connection with the claim to reopen is not necessary in this case as there is no evidence that suggests that arthritis of the cervical spine may be related to the Veteran's service, or his service-connected cervical lymphadenitis.  The Veteran was afforded VA examinations in October 2010 in connection with his claim of service connection for a heart/aorta disability, and in September 2011 in connection with his claim for an increased rating for service-connected lymphadenitis (also claimed as anemia).  The Board finds the October 2010 examination report adequate for adjudication purposes, and finds the September 2011 examination report adequate for rating purposes as it notes all findings needed to adjudicate the claim for an increased rating.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for a VA examination/opinion as to the claims of service connection for a liver disorder and a kidney disorder because such was not necessary.  Absent any competent evidence suggesting that the Veteran had a related disease or injury in service, or that such disability may be associated with his service or his service-connected cervical lymphadenitis, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis and cardiovascular-renal disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Claim to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

An April 2010 rating decision denied service connection for arthritis of the cervical spine, to include as secondary to service-connected cervical lymphadenitis, based essentially on findings that arthritis of the cervical spine was not manifested in service or within the first postservice year, or shown to be related to his service or the service-connected cervical lymphadenopathy.  The Veteran was notified of that decision in an April 2010 letter.  

Evidence of record at the time of the April 2010 rating decision included the Veteran's STRs, VA treatment records, and statements from the Veteran.  His STRs, including the June 1967 service examination (for release from active duty), are silent for any complaints, treatment, findings, or diagnosis related to arthritis of the cervical spine.  VA treatment records showed that the Veteran was seen for complaints of neck pain and swelling in December 2009.  He reported that his neck pain had been worsening over the past 30 years with previous cervical spine surgery in the 1990s, and with worsening pain over the past 10 years, especially over the past month.  The pain was constant and radiated down both arms.  November 2009 MRI and X-rays revealed mild to moderate degenerative changes of the cervical spine.  

In an August 2010 statement, the Veteran requested to "reopen" the claim for arthritis of the cervical spine associated with cervical lymphadenitis, and indicated that he failed to make the scheduled VA examination because he was not notified that an examination had been scheduled.  By correspondence in September 2010, the RO notified the Veteran that his August 2010 statement did not indicate any disagreement with the April 2010 rating decision that denied service connection for arthritis of the cervical spine, and that he had until April 23, 2011, to either indicate his disagreement with the April 2010 denial or submit additional evidence; otherwise, the denial would become final.  

Evidence received within the one-year period following the April 2010 denial included private and VA treatment records, lay statements and insurance records.  Many of these records were not relevant to the cervical arthritis claim, although an October 2010 VA examination for hemic disorders report that indicates that a review of the Veteran's chart showed he had disc disease of the cervical spine and a VA emergency treatment record showed the Veteran was seen for torticollis.  As such evidence was not of record in April 2010, it is new.  However, none of the evidence received within the one-year period following the April 2010 denial is material, because it does not relate to an unestablished fact necessary to substantiate the claim of service connection for arthritis of the cervical spine and does not raise a reasonable possibility of substantiating the claim (i.e., it does not tend to show that arthritis of the cervical spine was manifested in service or within the first postservice year, or is related to his service or the service-connected cervical lymphadenopathy).  Furthermore, the Veteran's statements received during the one-year appeal period did not indicate any disagreement with the April 2010 denial.  Consequently, the April 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence received since the April 2010 rating decision includes private treatment records, a VA examination report and treatment records, lay statements, and the Veteran's October 2014 hearing testimony.  January 2010 through March 2011 private treatment records from FirstCare Medical Group show that the Veteran was seen for neck pain of many years duration and note that MRI and X-rays revealed arthritis.  A March 2010 VA physical therapy record shows a diagnosis of chronic neck pain secondary to degenerative joint disease of the spine/stenosis and possible radiculopathy.  An October 2010 VA examination (for hemic disorders) report indicates that a chart review showed that the Veteran has disc disease in the cervical spine.  A June 2011 letter from C.A., M.D., a private nephrologist, indicates the Veteran had a history of cervical spine arthritis.  

In his October 2014 hearing testimony the Veteran stated that he was seen for a problem with his neck and had blood work done, which showed "parameters were elevated."  He asserted that the arthritis in his neck "could be linked to the degradation of the blood" over the years and that the cervical lymphadenopathy in his neck led to arthritis of the cervical spine.  

The Veteran's claim of service connection for arthritis of the cervical spine was previously denied based essentially on findings that arthritis of the cervical spine was not manifested in service or within the first postservice year, or shown to be related to his service or the service-connected cervical lymphadenopathy.  For evidence to be new and material it would have to relate to these unestablished facts and raise a reasonable possibility of substantiating the claim.  None of the newly submitted evidence positively addresses such unestablished facts.  VA and private treatment records are cumulative of evidence previously of record, as they simply note the history of November 2009 X-ray and MRI findings of cervical spine DJD; therefore, they are not material evidence.  

The Veteran's October 2014 hearing testimony asserting that the cervical spine arthritis is related to "the degradation of the blood" and his service-connected cervical lymphadenopathy is not competent.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the nature and etiology of an insidious disease such as arthritis, particularly as it relates to a blood disorder, is a complex medical question that is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes the Veteran's reports that he has a degree in chemistry and works as a lab technician performing water analysis.  However, whether arthritis of the cervical spine is related to service, his blood chemistry, or the service-connected lymphadenopathy is a question that requires medical expertise.  The Veteran does not possess the specialized knowledge, training, or experience to offer medical statements or opinions.  Accordingly, the Board finds the Veteran's statements asserting that the cervical spine arthritis is related to "the degradation of the blood" and his service-connected cervical lymphadenopathy are not competent.  

In summary, the evidence received since the April 2010 rating decision is either cumulative of evidence previously of record, or not competent to relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for arthritis of the cervical spine; no additional evidence received tends to show that the arthritis of the cervical spine was manifested in service or within the first postservice year, or is related to his service or the service-connected cervical lymphadenopathy.  Therefore, the additional evidence received since the April 2010 rating decision is not new and material, and the claim of service connection for arthritis of the cervical spine may not be reopened.  


Service Connection Claims

The Veteran's STRs, including the June 1967 service examination and examinations for discharge from ACDUTRA, are silent for any complaints, treatment, findings, or diagnosis related to the liver, kidneys, or heart/aorta.  

A November 1970 VA examination report is silent for any complaints or diagnosis related to the heart/aorta or the blood.  Chest X-rays revealed a normal heart, and blood tests were normal.  

VA treatment records show that in January 1972 chest X-rays and blood testing were normal.  In September 1995, X-rays of the chest were negative, and echocardiogram revealed sinus bradycardia with first degree AV block.  In January 1996, there was a finding of sinus bradycardia.  

October 1999 private treatment records from St. Michael's Medical Center show that cardiac catheterization revealed normal coronary arteries and severe diffuse hypokinesis consistent with cardiomyopathy and an ejection fraction of 30 percent. 
An exercise stress test was positive for coronary ischemia.  

An October 1999 private treatment record from D.M., D.O., indicates that an echocardiogram revealed mildly decreased left ventricular function, mild aortic insufficiency, and trace mitral regurgitation. 

February 2000 private treatment records from Columbus Hospital show diagnoses of syncope and bradycardia.  An echocardiogram revealed sinus bradycardia, and a stress test revealed possible mild inferior ischemia.

A February 2000 private treatment record from Newark Beth Israel Medical Center indicates that ultrasound revealed a proximal aortic root diameter of 4.5cm (normal is indicated as less than 4.0cm).  There was good left ventricular contractility, normal valvular sizes, mild pulmonic regurgitation, mild mitral regurgitation, and mild to moderate tricuspid regurgitation.  

February 2001 through May 2006 private treatment records from B.G., M.D., indicate that echocardiograms revealed mildly dilated aortic root with mild to moderate aortic insufficiency.  Exercise stress tests were negative for ischemia.  

An April 2002 and 2003 private treatment records from C.A., M.D., indicates that nuclear stress tests revealed normal myocardial perfusion imaging and ejection fraction of 47 percent.  March 2006 through May 2011 echocardiograms revealed mild left ventricular hypertrophy, dilated aortic root, and mild aortic insufficiency.  

August 2004 private treatment records from Medical Park Imaging indicate that ultrasound of the kidneys was normal.  Ultrasound of the renal artery revealed blunting of the systolic peak probably indicative of a nonsignificant renal artery stenosis.  Thoracic MRA revealed ascending aortic aneurysm.  September 2004 MRA of the abdominal aorta revealed mild narrowing of the right renal artery, normal left renal artery, and a mass lesion on the lower pole of the left kidney; it was noted that it is not a simple cyst.  

A September 2004 letter from D.A., M.D., indicates that the Veteran has a significant aortic root aneurysm, requiring surgery scheduled for October 2004.  

September and October 2004 private treatment records from The Mount Sinai Hospital show diagnoses of aortic root aneurysm and aortic valve disease.  Cardiac catheterization revealed normal coronaries and mild aortic insufficiency.  

November 2004 private treatment records from Saint Barnabas Imaging Center indicate that CT of the abdomen revealed a simple cyst medially in the left kidney with small cyst anteriorly in the liver, and a tiny indeterminate hypodensity anteriorly in the right kidney, which was too small to definitely characterize.  

May 2006 and June 2007 private treatment record from Invictus Imaging indicates that CT angiography of the thoracic/abdominal aorta revealed a normal caliber thoracic/abdominal aorta and a simple cyst in the lower pole of the left kidney.  There was no aneurysmal dilation.  A May 2010 CT examination of the chest found a mildly aneurysmal ascending aorta.  

December 2007 private treatment records from The Mount Sinai Hospital indicate that MRI of the chest revealed ascending aortic aneurysm.  Thoracic MRA revealed evidence of a left renal cystic structure in the lower pole.  

A January 2008 private treatment record from FirstCare Medical Group shows a history of benign neoplasm of the kidney, and aortic aneurysm and dissection.
January 2008 through August 2014 private laboratory reports show blood test results.  Several of the numeric results are circled without any indication of their significance.  

In his August 2010 claim, the Veteran asserted that he had an "Aneurysm of the heart, enlarged aortic heart" secondary to his service-connected lymphadenitis.  In a May 2011 statement, he asserted that he has pain in the chest.  

On October 2010 VA examination, the Veteran reported a history of cervical lymphadenitis in his right side since service.  The examiner opined that the Veteran had aortic aneurysm which "is not secondary to cervical lymphadenitis."

A June 2011 VA treatment record shows diagnoses of rule out renal insufficiency, thoracic aortic aneurysm stable since 2000, and bradycardia.  

A June 2011 letter from A.Z., a private D.O., indicates that the Veteran has an abdominal aortic aneurysm and gets follow up with CT scans yearly.  It was noted that the Veteran had a history of cervical lymphadenitis since the 1970s, of nonspecific etiology.  He had a more recent acute decrement in kidney function with an elevated serum creatinine in May 2011, but the Veteran's urinalysis is negative on current re-evaluation; therefore, active glomerular (or even tubulointerstitial) renal disease is highly unlikely.  

An October 2013 private treatment record from Saint Barnabas Medical Center indicates that CT of the abdomen and pelvis revealed hepatic hypodensities too small to characterize throughout the liver which may represent small cysts and left lower pole renal cyst.

At the October 2014 hearing, the Veteran testified that his "liver and kidney parameters has been elevated."  He stated that although the kidney "range is normal range for black males..., that range for me as a black male caused degradation, a blood disorder" which caused "degradation to my kidneys."  He indicated that he believed that there have been problems with his blood since service which have led to a liver disorder, kidney disorder, and an aortic aneurysm.  

Liver and Kidney Disorders

The initial threshold matter that must be addressed here (as in any claim seeking service connection on a direct or secondary theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claims has had) the disabilities for which service connection is sought (a liver and/or kidney disorder).  He essentially asserts that he has liver and kidney disorders caused by a blood disorder that is a residual of the cervical lymphadenitis he had in service.  Although he is competent to report lay-observable symptoms, whether or not there is underlying pathology for the symptoms constituting a compensable disability is medical question beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372.  The Veteran, as a layperson, does not possess the specialized knowledge, training, or experience to diagnose a liver, kidney, or blood disorder.  Consequently, the Board finds that his assertion that he has such disorders is not probative evidence.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a liver and/or kidney disorder.  The Veteran filed his claims of service connection for liver and kidney disorders in May 2011.  An October 2013 private treatment record indicates that a CT scan revealed hepatic hypodensities too small to characterize throughout the liver which may represent small cysts.  Regarding the kidneys, a June 2011 VA treatment record shows a diagnosis of rule out renal insufficiency.  The June 2011 letter from Dr. A.Z. indicated that the Veteran had an acute decrement in kidney function with an elevated serum creatinine in May 2011; however, it was noted that on re-evaluation in June 2011 the Veteran's urinalysis was negative.  Based on such findings, Dr. A.Z. opined that active glomerular or tubulointerstitial renal disease is highly unlikely.  Although diagnostic testing has revealed findings of liver and kidney cysts and acute decrement of kidney function due to elevated serum creatinine, the evidence does not show pathology warranting a diagnosis of a liver or kidney disability.  Notably, Dr. A.Z. found that it is highly unlikely that the Veteran has active renal disease based on negative urinalysis in June 2011.  In the absence of proof of a current liver and/or kidney disability there is no valid claim for service connection on either a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

Heart/Aorta Disability

It is not in dispute that the Veteran has a heart/aorta disability, as VA and private treatment records show a diagnosis of thoracic aortic aneurysm.  The Veteran essentially alleges that his thoracic aortic aneurysm was caused by a blood disorder that is a residual of the cervical lymphadenitis he had in service.  The Board notes His STRs, including the service examinations for discharge from active duty and ACDUTRA, are silent for any complaints, treatment, findings, or diagnosis related to the heart/aorta or the blood in service.  Likewise, the November 1970 VA examination is silent for any complaints, findings, or diagnosis related to the heart/aorta, and his blood test was normal.  Furthermore, the initial postservice notation in the record of a heart/aorta abnormality was not until 1995, many years after service.  This evidence tends to weigh against service connection for a heart/aorta disability.  Consequently, the Board finds that service connection for a heart/aorta disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Therefore, to establish service connection for a heart/aorta disability, the Veteran must present evidence of a nexus between such disability and his service or his service-connected cervical lymphadenitis.  In this case, there is no competent evidence that suggests a link between the Veteran's current heart/aorta disability and an injury, disease, or event in service.  His STRs are silent for any complaints, treatment, findings, or diagnosis related to the heart/aorta.  Neither postservice treatment records nor VA examination reports provided an opinion as to whether the Veteran's current heart/aorta disability is directly related to his service.  While cognizant that once VA undertakes the effort to provide an examination, it must provide an adequate one, see Barr, 21 Vet. App. 303, the Board for the following reasons finds a further medical nexus opinion is not necessary.  There is no medical or competent lay evidence showing a heart/aorta disability was manifest during service or for many years after service.  Without any competent (medical) evidence suggesting that his heart/aorta disability may be directly associated with his service/disease or injury therein, a medical nexus opinion in this matter is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas, 18 Vet. App. 512, 516.  

Regarding secondary service connection, the only competent evidence of record is the October 2010 VA examiner's opinion that the Veteran's aortic aneurysm "is not secondary to cervical lymphadenitis."  As the VA examiner's opinion reflects familiarity with the Veteran's medical history, the Board finds it probative in this matter.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's own statements purporting to relate his heart/aorta disability to service and to his service-connected cervical lymphadenitis are not competent evidence in this matter.  While lay evidence may not be rejected out of hand (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), the diagnosis and etiology of a specific heart/aorta disability are complex medical questions beyond the capability of lay observation.  See Jandreau, 492 F.3d 1372.  The Veteran has not presented competent (medical opinion/textual) evidence in support of his theories that his thoracic aortic aneurysm is related to service, or to the service-connected cervical lymphadenitis.  Consequently, his opinion in this matter is not competent evidence.  

In sum, considering all the evidence, it is not shown that the Veteran's heart/aorta disability (including thoracic aortic aneurysm) manifested in service or within one year following his discharge from active duty, or that such disability is related to his service or his service-connected cervical lymphadenitis.  Accordingly, service connection for a heart/aorta disability, either on a direct or secondary theory of entitlement, is not warranted.   

Increased Rating Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected cervical lymphadenitis is currently rated 0 percent under Code 7799-7700.  Hyphenated Codes are used when a rating under one Code requires use of an additional Code to identify the specific basis for the rating assigned.  In this case the 7799 Code represents an unlisted disorder of the hemic and lymphatic systems.  The additional Code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's service-connected lymphadenitis is rated as analogous to anemia (hypochromic, microcytic, and megaloblastic) such as iron-deficiency and pernicious anemia.  38 C.F.R. § 4.20.  

Under Code 7700, a 0 percent rating is warranted when there is asymptomatic anemia with hemoglobin of 10gm/100ml or less.  A 10 percent rating is warranted when there is anemia with hemoglobin of 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted when there is anemia with hemoglobin of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted when there is anemia with hemoglobin of 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (3 episodes in the last 6 months).  A 100 percent rating is warranted when there is anemia with hemoglobin of 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increase was received on February 4, 2010.  

VA treatment records show that in November 2009, the Veteran's hemoglobin was 14.9gm/100ml.  In December 2009, he was seen for neck swelling.  He reported intermittently tender bilateral cervical lymph nodes of 30 years duration and hoarseness over the past 18 months.  On physical examination, there were tender cervical lymph nodes, but no palpable neck mass.  In February 2011, the Veteran's hemoglobin was 14.7gm/100ml.  In June 2011, he was again seen for a complaint of neck pain.  He denied weakness and shortness of breath.  Physical examination did not find any lymphadenopathy, and his heart rate and rhythm were normal.  The diagnosis was neck pain, most likely DJD.  

On October 2010 VA examination, the Veteran reported pain in the cervical area.  It was noted that the Veteran had a biopsy in 1995 and 1996, both of which were negative for malignancy and were diagnosed as reactive lymphadenopathy.  Physical examination found a pair of small lymph nodes present in the posterior aspect of the cervical area, freely mobile and nontender.  His heart rhythm and respiration were normal.  The diagnosis was cervical lymphadenitis, most likely reactive.  It was noted that the Veteran did not have aplastic anemia or anemia.  

January 2010 through March 2011 private treatment records from FirstCare Medical Group show that the Veteran reported that he felt lumps on his neck and that he had pain in the right side of the neck.  Physical examination did not find any impressive nodes or lymphadenopathy in the neck.  His heart and respiration was normal.  

In his May 2011 statement, the Veteran indicated that he had pain in the neck, dry throat and mouth, and swollen lymph nodes behind his ear and on the right side of his neck which sometimes became large and hard.  

On September 2011 VA examination, the Veteran did not have lymphadenopathy or anemia.  There were no signs or symptoms due to a hematologic or lymphatic disorder.  He did not require treatment or continuous medication for control of a hematologic or lymphatic condition.  May 2011 laboratory testing revealed hemoglobin was 13.8gm/100ml.  It was noted that the Veteran's hematologic/lymphatic condition did not impact his ability to work.  

Private laboratory reports from LabCorp indicate that in March 2010, the Veteran's hemoglobin was 14.9gm/100ml; in January 2011, hemoglobin was 15.2gm/100ml; in May 2011, hemoglobin was 13.8gm/100ml; in September 2012, hemoglobin was 14.6gm/100ml; in February 2013, hemoglobin was 15.4gm/100ml; in May 2013, hemoglobin was 15.9gm/100ml; in August 2013, hemoglobin was 15.6gm/100ml; in October 2013 hemoglobin was 15.0gm/100ml and 14.4gm/100ml; and in February 2014, hemoglobin was 14.5gm/100ml.  

Based on a close review of the evidence, the Board finds that throughout the entire period for consideration the Veteran's service-connected cervical lymphadenitis has not been manifested by active lymphadenitis or residuals of lymphadenitis manifested by more than symptoms analogous to asymptomatic anemia with hemoglobin of 10gm/100ml or less.  Throughout the entire period for consideration, the evidence does not show that the Veteran has had anemia or hemoglobin of 10gm/100 ml or less.  The Board has specifically considered whether a compensable rating is warranted by rating the Veteran's service-connected cervical lymphadenitis by analogy under Code 7710 (tuberculous adenitis).  However, as the evidence does not show that the Veteran has had symptoms analogous to active tuberculosis within a year of the period for consideration, 38 C.F.R. § 4.88c provides for rating any residuals under the specific body system or systems affected.  See 38 C.F.R. §§ 4.20, 4.88c, 4.117, Code 7710.   Furthermore, the evidence does not show symptomatology warranting a compensable rating under any other Code pertaining to the hemic and lymphatic systems.  Accordingly, a rating in excess of 0 percent for service-connected cervical lymphadenitis is not warranted.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's cervical lymphadenitis disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  Further, his other symptoms of intermittently swollen and tender lymph nodes are contemplated by the schedular rating criteria, which rates by analogy hematologic and lymphatic symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The schedular ratings assigned throughout the period for consideration are, thus, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, as the evidence does not suggest (nor does the Veteran allege) that his service-connected disabilities render him unemployable, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

The appeal to reopen a claim of service connection for arthritis of the cervical spine is denied.  

The appeal seeking service connection for a liver disorder is denied.  

The appeal seeking service connection for a kidney disorder is denied.  

The appeal seeking service connection for a heart/aorta disability is denied.  

The appeal seeking a rating in excess of 0 percent for service-connected cervical lymphadenitis (also claimed as anemia) is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


